Title: Two funeral sermons preached at Quincy, 23 July 1826
From: Kirkland, John Thornton
To: 


            
               
               Preached at Quincy on Sunday A.M. 23 July 1826
            
            Proverbs Ch. 10. v. 7.The Memory of the Just is blessed.Our first concern is to be among the just,—to live as we ought, and have the excellence, that is suitable to the Man and the Christian. The great motives to this course are that God approves and requires it; that it is connected with our happiness, that it evinces we have right affections and a good Conscience, and look to external consequences.—It is also a motive, which it is worthy of our rational and social nature to fee that we shall leave a good  or honored name, which will be acknowledged by those who survive.—To encourage us to have this end in view, and to be influenced by a regard to what will be thought and said of us, when we are removed into the Grave, divine Providence has ordained a security that worthy and amiable characters in some proportion to their merit and importance, the lustre of their virtues and accomplishments, and the extent of their influence, shall be held in esteem and love, and be regarded a blessing to mankind, when they are taken from this sphere of action.In compliance with this design of Providence, it becomes our duty, as, if we have proper feelings and principles, it is our disposition, to cherish and honor the memory of the good and valuable.—On this occasion let us consider the blessing as good that attends the memory of the just; and apply the subject to the instance of a distinguished public benefactor, and endeared relative and friend, who has recently paid the debt of nature.—By the Just, we understand those who act well their parts, be it higher or lower; who are just to their intellective and social; their religious and immortal nature; whose conducts in its main features answer to their relation to God, their fellow beings and themselves; who, if they are endued with talents, and placed in eminence, are guided and animated by worthy and honorable principles; and if they move in a narrower sphere, and pursue their was in the vales of life, lay out to the best advantage their single talents.They are blameless, and according to their opportunity, useful and beneficent, ready to confer extensive good on Society, where there is an opening, and not neglecting the ordinary services to which they may be called.—They are consistent and uniform; they hold on their course to the last, and, be their lives longer or shorter, their path is that of the just, which shines more and more unto the perfect day.Such persons shall be remembered.—They are not to be forgotten as soon as dead.—Their virtues flourished out of their ashes.—How long and how extensively their memory shall be retained, depends indeed, not only on the integrity, but the weight, dignity, eminence and lustre of their actions.—It is not only the principle by which they were influenced, but the circumstances in which they had occasion to display it, that determines the extent and duration of their remembrances.Those who had but a limited compass of action to fill, and filled it well, shell not pass away unnoticed by a few; whilst others who have a great and responsible station to occupy, shall attract proportionably a greater interest.—Their memory is blessed.—It brings a benefit and a reward and procures a benediction.—In what respects and on what account, may it be said the “Memory of the just is blessed?”In the first place, generally, it is held in esteem and regard on account of the inherent excellence and the great benefits of virtue.—Other accomplishments than those of a moral nature are indeed coveted by mankind; but separated from goodness, they cannot engage the respect of the heart.—A certain courtesy is due to the possessions of external advantages, to those who have wealth, dignities, rank, station. Yet when such persons want other distinctions, and when they are destitute of personal merit, men pay the requisite and decent outward attention with contempt or indifference in their minds.—Great intellectual powers and brilliant talents, unaccompanied by virtue, undirected by principles, or conjoined with bad passions and corrupt views, may raise wonder or admiration, but not esteem.—Rectitude, virtue, moral worth, is the excellence fitted to win the judgement and the affections.—The memory of the good is honored, by the true Judges of what is valuable, because of the benign influence of virtue.—The qualities, disposition, actions, which mark the character of the just, are connected with the essential interests of men, with the safety and well being of communities, and the welfare and improvement of individuals—The sentiments of complacency, the feeling of respect and good will, of which such persons were the objects when living are not withdrawn, but increased at their decease.—Through various causes, living worth may fail of that full tribute of respect and consideration, which may be rendered to it when its person is removed from the present scene.—The just have gone to their accounts;—The opposition of interests has ceased.—The animosity of party has subsided. Some begin to think they have been too vehement against the departed, and others are conscious that they have neglected to honor it as it deserves—We have reason to expect, that if any have not been sufficiently estimated whilst they were alive, some amends may be made when they repose in death.—Their grave is watered with the tears of affection, and their names are uttered with praises.—More extensive merit will obtain, as it ought, more extensive consideration.—But these worthy persons who have moved in a limited sphere, do not want an honest repute while they live, nor a friendly regret when they die.—If there is among the multitude an imperfect regard to real worth; its true desert is overlooked in the admiration of splendid achievements, external advantages, adventitious distinctions, wealth and place, yet the former is perpetuated in the regards of the reflecting and the good.—Whenever there is genuine, though humble goodness, there will be some witnesses to preserve the knowledge of them in whom it resided.—They will be missed and regretted even more than they would wish, and if they are forgotten by Men, will be remembered by God; whilst those who have performed a distinguished part, and operated far around them, have  left durable monuments of their characters, virtues and achievements.Secondly. So far as the memory of the just is held in esteem and honor and affection, it is a blessing; because posthumous reputations answer to a natural and laudable desire.—Who does not wish to leave a good name, or if it may be a great one?—Who is not pained with the thought that his death shall be  unlamented, still more that he shall lie down under a load of deserved imputations?—A good reputation is an object of affection and pursuit, for it contributes to our happiness and to our usefulness—this would be thought to have the accomplishments and virtues which we ought to have, and which others must ascribe to us in order to our comfort or influence in the world.—The wish they may have as good an opinion as may be of our understanding, and integrity, and dispositions; of our skill in the Arts we are to practice, or the Sciences we are to teach, of our qualifications for the Station we fill, and our general conduct.—The reputation of the professional man is his life, of the public character, is his power to do good; of the teacher of Religion, his success is his labors; of the patriot, the effect of his counsels and efforts for the benefit of the State; of the military commander, the pledge of the obedience & inspirer of the courage of his troops.—The love of praise may be a misguided passion, and it may prompt us to acts which have no intrinsic worth, or which deserve the brand of disgrace. Still it is ordinarily a guard and support of our virtue and our dignity.—There is a charm in a good name. It is supposed or presented in the Scriptures as a valuable possession.—For the same reason that we naturally and rationally set a value upon living reputation, we are not unconcerned about our posthumous character.It is a pleasure to think of dying respected and beloved, and to have a sweet remembrance as we shall have opportunity to gain it, if possible through successive generations, if not, with those who were near us.—If we desire a degree of esteem, which may endure when we are gone, and may deserve to endure, are we not to be approved? This interest which men have in their memory has invigorated their other motives of conduct, and impelled them to enterprizes, benefactions, improvements, which would survive their bodies.—Thirdly.—There is a blessing connected with the memory of the deserving in its happy influence or connexions nearer or more remote.—An honorable, a worthy descent, though not essential to happiness or to glory, is an unquestionable privilege. It is affectation to despise it.—A portion of that respect which we want to be paid to the father is communicated to the son.—None will pretend to deny the consolation there is in knowing that our departed friends are revered and regretted.To have our parents or near friends wise and estimable, to be told that they were an honor to human nature according to their station and means, and that they reflected the purity of the faith they professed; to know that they are traced and mentioned in this or that good institution, or in great events in the history of our country, is a blessing.—Have any rendered eminent services to the world, they gratify and adorn their country.—They are an honor to their town, their state, their nation.—To have known and conversed with them is deemed a distinction.—Cities have contended for the prerogative of being the birth place of some, who have shone in the world.—The historian has adorned his page with the record of their qualities and actions; the poet embalms his song with their merits; the painter spreads their deeds on his canvas; the sculptor makes the marble speak their excellence.—Fourthly—The memory of the just is a blessing through the good effect of their name and character.—The remembrance of their virtues is a motive to excellence and a pattern to be followed.—Generous souls will feel emulous of equalling or surpassing honorable predecessors.—This has been the effect of eminence in Science and literature, in politics and war.—The example of distinguished moral and religious worth has quickened the love of virtue and the desire of shining in good works.—The recollection of the progress of the great and good, animates us to run with patience the race of virtue, of their combats, to fight manfully the good fight of faith; of their victories, to maintain the contest with evil, till we overcome.We would imitate their useful and honorable labors and like them seek to leave memorials of our talents and usefulness behind us. Thus great men resemble plants which are not content with flourishing and producing in their season, but from their fruit springs another growth, which is also productive; and thus verdure and plenty are propagated through successive periods.—Besides the effect of the example of great and good men, the great advantage accruing to the world or particular societies through their agency is suited to bring a blessing to their memory.—What good have they not done, what evil prevented? Their instructions, their labors and enterprizes have resounded to the light and knowledge, the peace, the virtue, liberty and prosperity of Man from generation to generation.—Blessed be the memory of such guides and benefactors of their race.—Such my friends are some of the reasons why the memory of the just is pronounced to be blessed.Honor and blessing be upon the name of the worthy who have left the world.—It is due to our own love of virtue, to our sense of excellence and to our sympathy with fellow men in their generous affections, to our regard for the best interests of human societies, and to the good of our native land, to feel and shew respect to the memory of the excellent.—We would fulfil this obligation by our affectionate and respectful recollection of the useful and good.—We would cherish the memory of the faithful in private life.—But the public benefactors of society have a higher consideration.—They who have not been content with a negative goodness or a limited service; but aimed to do extensive and various good, often with labor sacrifice and peril, should be objects of esteem gratitude admiration and attachment, according to what they have designed and accomplished in the cause of God and man.—The history of former and recent periods is adorned with the names of these public benefactors.Such was our divine teacher and Savior, who hath given all things pertaining to life and godliness, to present peace and eternal Salvation.—Such in a lower degree are his Apostles, who toiled and suffered to plant the Gospel.Consider the patriarchs and holy men of old, prophets and evangelists whom God raised up to maintain truth and virtue among men.—We might speak of others made instrumental by Providence of beneficent and august purposes; martyrs and confessors who endured pain and braved death for a good conscience and the testimony of Jesus;—preachers and defenders of religion, who passed their lives in spreading heaven-born truth, an training up human beings for endless glory and felicity.—reformers who assailed time-hallowed errors, withstood the progress of corruption and tore the veil from imposture;—laborers in the fields of science and the walls of learning who enlarged the boundaries of knowledge; patriots who toiled, heroes who fought in the cause of liberty and humanity; illustrious men who lived not for themselves alone, but for their Country and Posterity. The People shall tell of their deeds and the congregation shew forth their praise.—They shall be remembered with veneration and love so long as the Sun and Moon shall endure.—Whatever remembrance of those who have been good and great may exist on earth, they who have excelled in wisdom and virtue shall be acknowledged and approved on a wider theatre and before a larger number of spectators than this narrow world and span of duration can supply.Their fidelity shall be attested in the presence of the august assembly of the sons of light and lovers of virtue gathered from all regions and all times; before; not only inhabitants of this globe, but the angels surrounding the throne of God.—It shall be proclaimed and certified by the Savior they have loved and served, and the God they have worshipped, in the mansions of eternal days.They shall have a renown not derived from the erring and feeble voice of men, but the plaudit of the Almighty and benevolent Parent of angels and men.—Such being the reward annexed to the faithful use of our talents, shall we not desire to be among the just? Let us be animated in the work assigned us not only by the love of virtue, but let us have a just regard to our good name.—Let us imitate those who have gone before us in the paths of honor.—Let us pay due respect to those, who in former or later periods have sustained their parts with dignity integrity and success; those who with signal ability and effect have devoted themselves to the highest interest of men, and to the glory and felicity of their Country.—The reflections we have made have an application to our circumstances.—We have been summoned to the duty of manifesting respect to the memory of a distinguished person endeared to some of you by tender and sacred relations, and affectionately regarded and respected by all of you, not only in his public Character, but as a friend and neighbor, living among you—in the exchange of all good offices; who was accustomed to come to this house of your Solemnities with your fathers, and with whom while his strength permitted, you had communion here in the public duties of religion.The subject of our discourse accords with the sentiments and the emotions excited in us by the departure of this eminent individual.—His is the blessed memory of the just.—His character, labors, sacrifices, services, in the cause of his Country and mankind will descend with honor and benediction to the coming generations.—The people shall tell of his acts, and the congregation shew forth his service.—We acknowledge the Providence of God in raising up and inducing this great and good man to act an important part.—We notice his superior native talents cultivated and exercised by habitual reading, reflection and observation;—his judgment perspicacious and comprehensive, seeing effects on their causes with a prophetic discernment; and his power of reasoning and of persuasion enabling him to write and speak with commanding effect.We honor the moral qualities which marked the character of our venerated friend.—We remember his patience of labor, his superiority to any unworthy indulgence, the energy, vigor and fearlessness of his conduct as the exigencies required; his unbending integrity, his warmth of affection, his public spirit and pure love of country: and these personal and social virtues crowned by faith and piety.—We recollect how his intellectual resources and moral energies were displayed and exerted in the reason of intense interest that tried men’s souls, when our independence was to be declared, and in the consequent councils and measures, in encountering dangers, in securing friends and baffling enemies, and managing intricate concerns in the foreign negotiations with which he was charged; in unfolding and maintaining the fundamental principles of our political organizations; in executing the second and afterwards the first office in the government of the nation.—He takes his station among those great and generous spirits who have never ceased to study and pursue the public welfare, not disheartened by the gloomy aspects of its fortunes; not tired by severe and unrewarded toils; their disgust often awakened, their principles misunderstood, or misrepresented, obliged to maintain a constant and sometimes ineffectual struggle with ignorance or with vice, they adhered to their purpose of promoting the safety, liberty, prosperity and glory of their country.—The hearts of relatives and near friends apprize them too well of his virtues in private life, where easiness of access, kindness, sympathy, tender heartedness, fidelity, characterized his temper and deportment.—We look back on the vicissitudes of prosperity and adversity, of success and disappointment, of joy and sorrow that attended his interesting and long career; and observe the pleasing and favorable circumstances comprized in his lot.—Among the causes of gratitude and congratulation was the peculiar felicity of his conjugal connexion giving him in the partner of his life, in the truest sense, and assistant of his virtues and a friend of his happiness, who united to a superior understanding and uncommon elevation of mind and strength of character, the feminine and domestic qualities, always important to the well being of a family and especially desirable where the head is engrossed by public Cares.—We cannot fail to see the goodness of Providence in granting him with prolonged years the continuance of his powers of mind, in surrounding him with so much to excite veneration and interest; and permitting him to see the establishment of the liberty, and the triumph of the Institutions he did so much to found; in ordaining for him the gratification of seeing his own Son one of his successors in the highest office of the Republic.—All are impressed with the dispensation of Providence which called him away on the hallowed Anniversary that commemorated the most signal and decisive event of his patriotic career; and the surprizing coincidence which joined in the final scene of his distinguished co-patriot.Let adoration rise to the Almighty disposer, who provides the agents of his benevolent purposed, and brings upon the Stage of human affairs the individuals qualified for critical emergencies in the fortunes of States.We will honor the wise and good who have gone before us by a just sense of their merits.—Let us not be wanting in other expressions of respect to their memory.Let us feel and act on the occasion as we have reason to think they would desire. As good men they would wish us to estimate rightly the value of their lives and services; But they would exhort us to manifest our sentiments of regard not merely by praises, but by the practice of the virtues which make us at once happy and useful, by  holding in due estimation the public blessings which they labored and suffered to secure, by a perpetual co-operation in maintaining and advancing the welfare of our common country.Let the achievements and efforts of eminent predecessors be emulated by those who succeed to their places.With increased opportunities and a wider sphere, we ought proportionally to excel.—The circumstances indeed are different, but the principle of conduct is the same for us and them.—a faithful discharge of one duty as Men, as Christians and as Citizens according to the means in our power, and the stations and relations in which we are placed.—Our fathers were allotted to a field of strife, of difficulty and danger.—We have a conflict of another kind, but not less severe.—We are to resist the wiles and baffle the temptations incident to a condition of prosperity, security and care.—We are to exercise the virtues without the privations pertaining to those who laid the foundations of the Republic.—To the other motives and excitement of patriotism is added the sentiment congenial with an ingenuous mind; the reflection that in our cares and exertions in our respective places, for the civil, religious and literary community, an in every act which answers to the duty of a good citizen, we are associated with Sages, Patriots and Heroes of past times.—we are fortifying their toils; accomplishing their wishes and hopes, and consummating their glory.—When those whom we desire in this way to celebrate and honor are not only endeared by the name of common country, but the tie of consanguinity; When public cares in an elevated and arduous station are in concurrence with filial duty and affection and a Son is summoned by diving Providence to administer the great concerns, and to help forward the march of the improvement of the Country to which the Father devoted his powers and affection, and with which his name is blended, the work of patriotism and duty may well be performed with augmented zeal and a deeper interest.The young should feel themselves peculiarly called to study the characters and principles, to understand the value of the labors and the contributions, to hand down the merits and to copy the excellencies of the great and good who have preceded them, that “instead of the fathers may be the children,” to improve and perfect what has been so well begun.—Under this topic let me cite the emphatic words of the “Defence of the American Constitutions” written nearly forty years ago—“The present actors on the stage have been too little prepared by their early views, and too much occupied with turbulent scenes, to do more than they have done; impartial justice will confess that it is astonishing they have been able to do so much.—It is for you and your youthful companions, to make yourselves masters of what your predecessors have been able to comprehend and accomplish but imperfectly. A prospect into futurity in America is like contemplating the heavens through the telescopes of Herschells.—Objects, stupendous in their magnitudes and motions strike us from all quarters, and fill us with amazement! When we recollect, that the wisdom or the folly, the virtue or the vice, the liberty or the servitude of those millions now beheld by us, only as Columbus saw those times in vision, are certainly to be influenced, perhaps decided, by the manners, examples, principles and political institutions of the present generation, that mind must be hardened into stone that is not melted into reverence and awe.—With such affecting scenes before his eyes, is there, can there be a young American indolent and incurious; surrendered up to dissipation and frivolity; vain of imitating the loosest manners of countries, which can never be made much better or much worse? A profligate American youth must be profligate indeed, and richly merits the scorn of mankind.”—When we are affected with the waste of time and death and lose from the present scene an intellectual and moral being, with expanded mind and matured virtues, do we not feel the value of that religion which teaches a revived and continued existence beyond the line of time.—“Blessed are the dead who die in the Lord, for they rest from their labors, and their works follow them.”—They attained knowledge step by step by reiterated exertion and exhausting application.—In the region of eternal day the lovers of truth shall see and know without the toil which was the price of their imperfect acquisitions in the twilight of existence.—Whatever progress any have made in piety and goodness they did not advance beyond the influence of opposing desires.Happy are they who rest from their labors, whose earthly clogs are dropped, and whose affections burn ever, but do not waste!—Happy the disencumbered spirits, no longer darkened by prejudice, perverted by passion and disturbed by the conflict of principle with feeling.—Care and labor and anxiety attend their solicitudes for parents, relatives, for the cause of truth and of their country, for mankind.—Happy the Saints who see the reasons of dark dispensations and of the imperfection and disorder which appear in human affairs and conduct, and whose minds enter into the mind of God!—Natural evils, disease, decay, the train of infirmities advancing with age call for a degree of resolution and patience almost beyond human power.—Happy are the virtuous dead resting from their labors. They hunger no more, neither thirst any more and God shall wipe away all tears from their eyes,—there shall be no more death, neither sorrow, not crying, neither shall there be any more pain, for the former things are passed away.—The good are liable to be misunderstood, misrepresented, injured persecuted. They may suffer reproach for conscience and duty’s sake.—If honored by one part of men they are exposed to the injustice or unkindness of another; but having passed their probation, they shall be abundantly recompensed by the favor of God and the friendship of the Sons of light.—They rest from their labors and their works follow them.—The consequences of their exertions shall appear on earth in the respects paid to their memory, and the good effects of what they have designed and done, contributing to transmit wisdom virtue and happiness to the successive generations.But especially their good affections and good deeds shall follow them into their eternal state, and prove the source of their endless felicity.—according to their zeal fidelity and progress shall be their reward.—by John T. KirklandPreached at Quincy on Sunday P.M. 23 July—1826.Hebrews 11 Chapter 13 verse.These all died in the faith, not having received the promises; but having seen them afar off; and were persuaded of them, and embraced them; and confessed that they were strangers and pilgrims on the earth.It is the object of the successive revelations, which God has made, to influence mankind to walk by faith rather than by sight. They propose to enlarge our views, and extend our affections beyond the narrow boundary of time and sense: and to engage us to feel and act with respect to invisible things and distant consequences. They would prevail on us to connect the  future with the present, to regard this life as the first and lowest stage, as the seed time of human existence and the childhood of being, designed to prepare us for a nobler and happier life to come. The principle which is to be the foundation of this temper and conduct is faith; by which on the evidence of testimony, and the deductions we make from it, we bring what is remote, near; make what is unseen, visible; and are affected with what will be true in future, as if it were true at present.The eleventh chapter of the Hebrews, from which the text is taken recites in eloquent strains, numerous instances of the triumph of this faith over the allurements and terrors of the world. The writer calls the attention of the Hebrew converts to those worthies recorded in their own scriptures, who felt the invigorating, the ennobling the consoling influence of faith; who, animated by this principle, withstood the strongest temptations, endured the severest persecutions, encountered danger without alarm, bore labour without complaint, and lived and died in such a manner as to obtain a glorious recompense. He speaks of Abel, Enoch and Noah, of Abraham Isaac and Jacob, who with other holy men of old exemplified their religious persuasion of things not present & visible, but future and unseen, and thus recommended themselves to the favour of God, and to the praise and imitation of men. “These all died in the faith, not having received the promises, but having seen them afar off, and were persuaded of them, and embraced them; and confessed that they were strangers and pilgrims on the earth.” They firmly relied on this goodness and faithfulness of God; and having received promises of blessings relating to themselves and their posterity, fully believed that he would make them good, though, as these promises had respect to distant ages, their life was too short to enable them to be witnesses of their accomplishment; in to another world, they must pass the valley of death before they could know that they had not been deceived.If good men before & under the law had reason to entertain such a view of their condition, much more proper is it for those who live under the Gospel. Whatever unsettled and inconvenient circumstances of life led them to confess that they were strangers and travellers on the earth, must with little variation apply to persons of all periods, so that in consideration of the fugitive and mutable nature of this State, every one may justly say with David, “I am a stranger with thee, and a sojourner, as all my Fathers were.” Whatever objects beyond this life were held out to the faith of ancient Saints to induce them to feel & act as if this were not their final destination, are proposed to us with a brighter evidence, and a more undoubted certainty. If they, with their glimpses of light, considered life as a pilgrimage or journey, because they descried afar off a better country that is a heavenly, far more should a regard to such a prospect enter into our whole system of thought and feeling; since life and immortality are brought to light by the gospel. Let us acknowledge and weigh the fact, and the proposition that we are strangers and pilgrims on the earth. At first view it may appear melancholy. It may well disquiet the guilty. It may naturally dispirit the gay, and where a just sense of things is wanting, it may fail to comfort the unhappy. But the wise find it salutary, and the good consoling. It chastises, but does not embitter their pleasures; it regulates, but does not enfeeble their exertions. It keeps their hearts open to every innocent satisfaction, whilst it quickens their activity in every safe and worthy pursuit. Let us considerI. In what sense and on what grounds the faithful confess that they are strangers and pilgrims, or travellers, on the earth.II Attend to the temper and behaviour which agree with such a persuasion.First, in what sense and on what accounts do christians regard themselves as being strangers & pilgrims on the earth; what makes their life a journey, or a voyage?Their life is compared to a journey or a pilgrimage on account of the direction of their views and affections, and the circumstances of their condition; their internal character & their external state.—We must be careful not to mistake this doctrine.—The proposition which we are explaining does not imply that we are placed in this state of being without design; that we have no ends to accomplish in the world, and no actions to perform, which have a present value. Life is a sphere of activity assigned us by the wise & benevolent author of our being; a school in which we are to exercise our faculties, be in a course of important experiments, and acquire & practice virtues.—The doctrine does not imply that we must be indifferent to the objects around us, that there is nothing here to be esteemed, desired, loved and pursued. We are allowed & required to value every thing according to its worth, and take pleasure in what is beautiful and good; to prefer health to sickness, competence to want; honor to disgrace; to indulge our affections to kindred & friends, and be interested in whatever alleviates and sweetens life; whiles we do not lose sight of the higher good to which all that is scattered here is designed to conduct us.—The doctrine does not imply that no degree of happiness can be enjoyed in the world; that the heart must be always wrapped in the mantle of affliction, and the eye always suffered with tears. The stranger, the traveller may partake the gratifications which his journey affords so far as they do not hinder him from pursuing his way, and unfit him for the purer happiness he is taught to expect in his own Country and final abode.In what sense then, & on what accounts do good men acknowledge themselves strangers & pilgrims? 1ly They do this because they find that whatever they may possess here they cannot rely on the possession.Whatever they have on earth, houses, lands, friendships, connexions are uncertain and transitory, borrowed, not vested, to be used, not retained.2ndly The faithful are prepared to have this view of themselves, because they are sensible of a capacity for something higher & better than they can attain here: far more enlarged comprehension, far more established virtues, far more excellent habits.3ly They think and feel like pilgrims because whatever advantages & satisfactions belong to the passage through life, they are utterly insufficient to our wishes and wants, and we experience disappointment & satiety in a thousand forms.4ly. They are affected with this sentiment because whatever be the endearments &  the possessions of our State, it is of short duration. We are hastening to the termination of our earthly existence. Our life is a flower which the noon day beam may wither, or the evening blast will destroy. “To be & to die, to make our appearance on the stage, and again to retire, to come into the light and to retreat into the darkness of the grave, how rapidly does the one follow the other.” As the time for which this pilgrimage shall continue is always short, so it is always liable to be abridged by numberless causes, and terminate sooner than we are aware. If prolonged to the utmost limit, it will seem but the dream of a night. Shall we depend on what we possess, and what we do, in a life which is a vapour? But5ly The chief consideration which justifies good men in such a view of this life is their belief & expectation of another. Whoever declares himself a stranger, declares that he had a home, from which he is absent. The faith & affections of believers are elevated to another country, to which they are hastening, & in which they hope to reach their destination. It is one of the first articles of their creed, that here they have no continuing City, but seek & expect one to come. There remaineth a rest for the people of God beyond the grave. This belief is derived not from the indistinct suggestions of nature but from the articulate voice of God. The doctrine of another state is considered as no longer the mere conjecture of the wise, the wish of the unhappy, the speculation of the ingenious, the hope of the dying, but a demonstrated truth. It is the discovery of him who is the source of life, the promise of him who is the rock of ages.The quality as well as the certainty of this coming life is made known. It will be a state of retribution, where condition will answer to character, and those who have done well shall receive according to the good they have done, & those who have done evil, to the evil. Now a faithful & obedient christians are made citizens of the New Jerusalem, which is above, and are taught to live here as in a foreign Country, through which they are passing to their proper residence. Jesus Christ came from Heaven to manifest by his instructions & example that his true followers are not of this world, so much as of the other, & are absent from home. He lived on earth to sanctify it as a place of service, not to endear it as a place of rest. It is Emanuels ground, which must be passed as the way to a fairer region & permanent dwelling6ly—The children of God being of divine descent their affections rise to the place of their nativity, & therefore are they strangers & pilgrims. Heaven is the native Country of every holy Soul, for “Jerusalem from above is the mother of us all.” There lies the inheritance of the faithful man. There dwell his kindred;—God the judge of all, Jesus the mediator of the New Testament, and an innumerable company of angels & just men made perfect. He looks to that State,  not as a traveller to the inn, which receives him for a night, but to the home in which he shall live and swell & abide. Arrived there, he hopes a happiness not interrupted not alloyed. There he expects to practice what he has learned on his journey, to display the good qualities, to follow the employments, and to enjoy the pleasures for which he was prepared by his dark and difficult pilgrimage.In such a sense & on such accounts do the upright & faithful Servants of God, & followers of Christ, regard themselves as strangers & travellers.II. Let us consider the consequences, & inquire what influence the doctrine should have upon their temper & behaviour.1. In the first place they who have this view of themselves should gratefully acknowledge, & cheerfully receive all the comfort, support & refreshment which are provided for their journey. The common bounties of divine providence, food and raiment, the beauties of nature, the pleasures of inquiry & knowledge, the society & sympathy of friends, and many other circumstances contribute to our ease & solace, & serve to carry us through the fatigues of the way. We are not allowed to despise or undervalue the innocent satisfactions of life by contrasting them with images of perfection & enjoyment which faith may present, or fancy may portray. 2ly. At the same time moderation in the use and enjoyment of whatever good the world contains should be the effect of our faith & hopes. We are not, with affected singularity, like sour enthusiasts, to depart from the constitution of nature, and frustrate the designs of providence by austerities which reason must condemn. Neither on the other hand, may we so involve ourselves in the cares & pleasures of life as to injure our health and impair our reason; as to weaken our moral powers, & destroy the taste for spiritual delights to which we hope to be admitted.Having this destination let us not be too much encumbered with engagements having no relation to our expected residence. Grasp not at too much of the world, so as to fill the head with schemes & the heart with sins. Keep a prevailing respect to your everlasting home. Endeavour to receive as little hurt as possible in passing through this strange land to your native Country.3ly—Contentment, patience, & fortitude amidst the hardships sorrows & vicissitudes incident to the journey, become those who are travelling to a home. We must not be surprized, nor troubled at any thing which is the natural consequence of our present situation. “Ye took joyfully the spoiling of your goods, says the Apostle, knowing that in heaven you have a more enduring substance.” Many things which we would enjoy are not essential, and we may proceed tolerably well without them, knowing that as nature requires but little, so the time for which that little will be wanted is short. Strangers & travellers naturally look for occasional affronts & injuries, for a taste of hardships & sufferings. They do not expect perpetually a bright sky, mild weather, a safe & pleasant road, good company, & commodious lodgings.The world, as an unfeeling stepmother, may frown upon the christian pilgrim, but you need not be discouraged, having a better home. The world may treat you often with little respect, not knowing your birth, O. Christian! Your education, your titles & your hopes, but you must know them & preserve a correspondent dignity & elevation of mind.4ly—If any will prove that they acknowledge the doctrine, they will see that they do not render there journey more laborious & irksome, by voluntary delays, variations & mistakes, or by wilfully augmenting the stumbling blocks & obstructions in the way.Whoever loiters on the road, which God has appointed him to travel, increases his toil & his danger. Let us not stop to listen to the song of the enchantress pleasure, nor to look with eyes of cupidity on the beds of shining ore, which may be found on this side, and that. Let us not be seduced from our path by blind guides, or foolish companions; nor be terrified from advancing by the beasts of prey in human shape, who endeavour to appal our courage by scam, by ridicule, or by persecution. Augment not the difficulties of the journey by wilful sins, by a criminal waste of your powers, by wounding conscience, & sacrificing inward peace.5ly—We are strangers and pilgrims. What provision do we make for the world to which we profess to be going? A traveller does not buy such things as he cannot carry with him. He does not vest his wealth in fields & houses, but in portable goods. He furnishes himself with such coin as will be current in the place of his destination. Let us continually make ourselves better acquainted with the sentiments, dispositions, occupations, & pleasures of the place in view, and grow more heavenly, holy & pure.6ly—if we would evince our estimate of future good & our fitness to enjoy the life we profess to seek, we shall possess a benevolent solicitude to help one another by the way & carry as many home with us as we can. We shall step up to the doubtful & perplexed saying, “this is the way, walk ye in it.” We shall go before the timid, reprove and admonish the wandering, & imitate our divine master who came “to seek & to save that which is lost.” We shall see that we do not fall out by the way; but steady mutual agreement, & being united in our object be united in affection.Lastly—It is suitable to the representations made of our condition as christians, that we keep constantly in view that country to which we engage & profess to be travelling, and aim to enjoy as much of heaven upon earth as our circumstances here will permit. Seeing the promises afar off, let us be persuaded of them and embrace them. If ye be risen with Christ, seek those things which are above, where Christ sitteth at the right hand of God. Set your affections on things above, not on things on the earth. It ought to be no effort to join the future to the present in our thoughts conversation & desires. It abates the sense of present evil, by the certainty of blessings in store. In this world ye must have tribulation,  in the world to come all tears shall be wiped away from your eyes. Here is toil & conflict, there rest & victory. Here is cause for alarm from the number & power of the adversaries of our purity & salvation; no enemy shall come near the sacred abode, & no terror seizes the hearts of the just made perfect. The fashion of this world passeth away. There shall be no change but from perfection to perfection, from glory to glory.There the people of God shall enjoy uninterrupted rest, and be made pillars in the Temple of God, to go no more out.By a just regard to such a destiny, and a serious attention to all the means of placing future realities before our eyes, & giving them a being in our hearts, learn christians to live above the world, while you live in it. Prayer brings us to the throne of grace, & by prayer, in one sense, we enter into the holiest. In the sacred Scriptures, heaven is brought down to us, and by reading in its pages we converse with glorified Saints. Meditation puts our heads above the clouds, among blessed spirits. The communion of the pious is heaven begun, & a foretaste of the intercourse enjoyed by the church of the firstborn on high. Deep impressions of truth, cherished sentiments of piety, the principles of christianity, holy & improving practice, give us more & more a prelibation of the pleasures that flow forever at God’s right hand.After a few more stages in this short journey, we shall follow our predecessors to their long home, and if we have sought it, shall reach that country, which is the glory of all lands. Jordan is in the way. The cold flood of death divides us from the pleasant region. But a merciful & faithful creator will be with his upright servants, in the hour of distress & difficulty, and make their passage safe & easy. This being accomplished, all is well. Sorrow, danger —& fear are no more—all wants are supplied, all desires infinitely exceeded.
            
               by John T. KirklandPresident of Harvard University
            
            
         